OPINIÓN CONCURRENTE DEL
JUEZ ASOCIADO SR. WOLE.
Al ser firmada la opinión en este caso tuve la idea de que también podría ser sostenida por la teoría de que algún tiempo razonable después de la sentencia puede presumirse la notificación al apelante y que su término para apelar queda agotado, especialmente porque el estatuto que auto-riza la apelación no dispone que el término para apelar em-piece a contarse a partir del beclio real de la notificación sino del acto del secretario de la corte de distrito, manifes-tando que lia sido enviada la notificación. Sobre este acto o actos el apelado no tiene ningún control directo. Sin embargo, un apelado tiene este control dentro de sus facul-tades para obligar al secretario a que actué si dicho apelado desea obtener una sentencia firme. El principio de una li-mitación al derecho de apelar se interpreta estrictamente en favor de un apelante. 3 C. J. p. 1059 siguientes donde se citan entre otros casos de California y de Louisiana. Por tanto después de una consideración no tengo otras razones que expresar y estoy de acuerdo con la opinión de la corte.